SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 2 ) Filed by the Registrant [X] Filed by a party other than the Registrant [_] Check the appropriate box: [X]Preliminary Proxy Statement [_]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [_]Definitive Proxy Statement [_]Definitive Additional Material [_]Soliciting Material under §240.14a-12 Simulations Plus, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. [_] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: [_]Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1)Amount previously paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held February 18, 2011 The Annual Meeting of Shareholders (“Meeting”) of Simulations Plus, Inc. (the "Company"), a California Corporation, will be held on February 18, 2011, at 2:00 p.m., Pacific Time, at 42505 10th Street West, Lancaster, California, for the following purposes: 1. Proposal No. 1:To elect to the Board of Directors five (5) directors, to serve until the next Annual Meeting of Shareholders of the Company or until their successors are elected and qualified, subject to prior death, resignation or removal. 2. Proposal No. 2:To ratify the appointment of Rose, Snyder and Jacobs as our independent registered public accounting firm for the Company for the fiscal year ending August 31, 2011. 3. Proposal No. 3:To approve an amendment to the Company’s Amended and Restated Bylaws, attached as Appendix A (“Certificate of Amendment”), to increase the minimum and maximum number of directors from the current minimum of three (3) and maximum of five (5), to a new minimum of five (5) and maximum of nine (9). 4. To consider and transact such other business as may properly come before the Meeting or any adjournments or postponements thereof. All shareholders are cordially invited to attend the Meeting, although only shareholders of record at the close of business on December 15, 2010, will be entitled to notice of and to vote at the Meeting. A list of shareholders entitled to vote at the Meeting will be open to inspection by the shareholders at the Company's principal office, 42505 10th Street West, Lancaster, California, for a period of 10 days prior to the Meeting and at the Meeting itself. Shares can be voted at the Meeting only if the holder is present in person or represented by proxy. We urge you to date and sign the enclosed proxy and return it in the accompanying envelope promptly so that your shares may be voted in accordance with your wishes and the presence of a quorum may be assured. We encourage you to do so even if you plan to attend the Meeting in person. The prompt return of your signed proxy, regardless of the number of shares you hold, will aid the Company in reducing the expense of additional proxy solicitation.The giving of such proxy does not affect your right to vote in person in the event you attend the Meeting. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be Held on February 18, 2011. The proxy statement and our annual report to shareholders, which includes our Annual Report on Form 10-K for the year ended Aug. 31, 2010, will be available at www.simulations-plus.comin the early February 2011. By Order of the Board of Directors /s/ Virginia Woltosz Virginia Woltosz Secretary Lancaster, California January 17, 2011 YOUR PROXY PLEASE SIGN AND RETURN YOUR PROXY PROMPTLY IN THE ENCLOSED POSTPAID ENVELOPE. SHOULD YOU ATTEND THE MEETING, YOU MAY VOTE IN PERSON EVEN THOUGH YOU HAVE GIVEN A PROXY. THE PROMPT RETURN OF YOUR PROXY WILL BE OF GREAT HELP IN PREPARATION FOR THE MEETING. SIMULATIONS PLUS, INC. 42505 10th STREET WEST, LANCASTER, CALIFORNIA 93534-7059 (661) 723-7723 TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THESE PROXY MATERIALS AND VOTING 1 Why am I receiving these materials? 1 What am I voting on? 1 Who can vote at the annual meeting? 1 Am I a shareholder of record for purpose of the annual meeting? 1 What if my shares are held in an account at a brokerage firm, bank or dealer? 1 How Do I vote? 1 If my shares are held in “street name” by a broker or other nominee, will by broker or nominee vote my shares for me? 2 How are votes counted? 2 How many votes are needed to approve each proposal? 2 How many votes do I have? 3 What is the quorum requirement? 3 What does it mean if I receive more than one proxy card? 3 What if I return a proxy card but do not make specific choices? 3 Can I change my vote after submitting my proxy? 3 How can I find out the results of the voting at the annual meeting? 4 Who is paying for this proxy solicitation? 4 When are shareholder proposals due for next year’s annual meeting? 4 PROPOSAL No. 1:ELECTION OF DIRECTORS 4 Nomination of Directors 4 Information Concerning Directors 5 Vote Required; Board Recommendation 6 PROPOSAL No. 2:RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 6 Background 6 Independent Registered Public Accounting Firm Fee Information 6 Audit Committee Policy Regarding Pre-Approval of Audit and Permissible Non-Audit Services of Our Independent Registered Public Accounting Firm 7 Vote Required; Board Recommendation 7 PROPOSAL No. 3:AMENDMENT OF BYLAWS TO INCREASE AUTHORIZED NUMBER OF DIRECTORS 7 Vote Required; Board Recommendation 7 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 8 Security Ownership 8 Section 16(a) Beneficial Ownership Reporting Compliance 9 BOARD MATTERS AND CORPORATE GOVERNANCE 9 Information Regarding the Board and Its Committees 9 Director Compensation 10 Certain Relationships and Related Transactions 11 EXECUTIVE COMPENSATION AND OTHER INFORMATION 11 Compensation Discussion and Analysis 11 Determining Compensation 11 Employment and Other Compensation Agreements 12 Compensation Committee Report 12 Compensation Committee Interlocks and Insider Participation 12 Executive Officers Who are not also Directors 13 Summary Compensation Table 13 Grants of Plan-Based Awards 14 Outstanding Equity Awards at Fiscal Year-End 14 Options Exercised and Stock Vested 15 Equity Compensation Plan Information 15 HOUSEHOLDING OF PROXY MATERIALS 16 OTHER MATTERS 17 COMPANY STOCK PRICE PERFORMANCE 17 APPENDIX A A-1 Simulations Plus, Inc. 42505 10th Street West Lancaster, CA 93534 PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON FEBRUARY 18, 2011 QUESTIONS AND ANSWERS ABOUT THESE PROXY MATERIALS AND VOTING Why am I receiving these materials? Simulations Plus, Inc. (“we”, “us”, “Simulations Plus” or the “Company”) sent you this proxy statement (“Proxy Statement”) and the enclosed proxy card because our Board of Directors (the “Board”) is soliciting your proxy to vote at the 2011 annual meeting of Shareholders (“Meeting”) to be held on February 18, 2011 at 2:00 p.m. Pacific Time, at the Company’s office located at 42505 10th Street West, Lancaster, California 93534. What am I voting on? There are three matters scheduled for a vote at the Meeting: Proposal No. 1 – Toelect to the Board of Directors five (5) directors, to serve until the next Meeting of Shareholders of the Company or until their successors are elected and qualified, subject to prior death, resignation or removal. Proposal No. 2 – Toratify the appointment of Rose, Snyder and Jacobs (“RSJ”) as our independent registered public accounting firm for the Company for the fiscal year ending August 31, 2011. Proposal No. 3 – Toapprove an amendment to the Company’s Amended and Restated Bylaws, attached as Appendix A (“Certificate of Amendment”), to increase the minimum and maximum number of directors from the current minimum of three (3) and maximum of five (5), to a new minimum of five (5) and maximum of nine (9). Who can vote at the annual Meeting? Only shareholders of record at the close of business on December 15, 2010, will be entitled to vote at the Meeting. The Company's Common Stock is its only class of voting securities. As of December 15, 2010, the Company had issued and outstanding 15,555,979 shares of Common Stock of record. Am I a Shareholder of record for purpose of the Meeting? If, on December 15, 2010, your shares were registered directly in your name with our transfer agent, Integrity Stock Transfer, then you are Shareholder of record for purposes of the annual meeting. What if my shares are held in an account at a brokerage firm, bank or dealer? If, on December 15, 2010, your shares were held in an account at a “street name” and these proxy materials are being forwarded to you by the organization,the organization holding your account is considered the Shareholder of record for purposes of voting at the annual meeting.As a beneficial owner, you have the right to direct that organization on how to vote the shares in your account. How Do I vote? With respect to the election of directors, you may either vote “for” any or all of the nominees proposed by the Board or you may abstain from voting for any or all of the nominees. For each of the other matters to be voted on, you may vote “for” or “against” or abstain from voting altogether. Whether you are a Shareholder of record or the beneficial owner of shares held in “street name,” the procedures for voting are fairly straightforward, as described below: 1 Shareholders of Record: Shares Registered in Your Name If you are a Shareholder of record, you may vote in person at Meeting or vote by proxy using the enclosed proxy card. To vote in person, you need only attend the annual meeting, where you will be given a ballot to vote on each of the proposals. To vote using the proxy card, simply complete, sign and date the enclosed proxy card and return it promptly in the envelope provided. So long as you return your signed proxy card to us before the Meeting, your shares will be voted as you have directed on the card. We request that all Shareholders voting by proxy return their completed proxy cards to us by no later than February 8, 2010. Beneficial Owner: Shares Held in “Street Name” If you are a beneficial owner of shares held in “street name,” you should have received a proxy card and voting instructions with these proxy materials from the organization holding your account. Simply complete and mail the proxy card to ensure that your vote is counted. Alternatively, you may vote in person at the Meeting. However, to vote in person, you must obtain a valid proxy from the organization holding your account and present it to the inspector of elections at the Meeting. Please refer to the instructions from that organization included with these proxy materials if you wish to obtain a proxy. Regardless of how your shares are held and whether or not you plan to attend the Meeting, we encourage you to vote by proxy to ensure that your vote is counted. Please note that you may still attend the Meeting and vote in person even if you have already voted by proxy. If my shares are held in “street name” by a broker or other nominee, will my broker or nominee vote my shares for me? If your shares are held in street name and you do not instruct your broker or other nominee on how to vote your shares, your broker or other nominee, in its discretion, may either leave your shares unvoted or vote your shares on routine matters. The election of directors is considered a non-routine matter. Consequently, without your voting instructions, your broker or other nominee cannot vote your shares on this proposal. These unvoted shares, called “broker non-votes,” refer to: (i)shares held by brokers who have not received voting instructions from their clients and who do not have discretionary authority to vote on non-routine matters, or (ii)shares for which the broker did not exercise discretionary authority to vote on a particular matter. The proposal to ratify the selection of Rose, Snyder, Jacobs (“RSJ”) as our independent registered public accounting firm for the fiscal year ending August 31, 2011 is considered a routine matter. Therefore, your broker or other nominee will be able to vote on this proposal even if it does not receive instructions from you, so long as it holds your shares in its name. To the extent your broker or other nominee votes your shares on your behalf on this proposal, your shares also will be counted as present for the purpose of determining a quorum. A broker non-vote will not be considered shares voting or as votes cast with respect to any matter presented at the Meeting. As a result, a broker non-vote will not have any effect on the proposals presented at the Meeting. How are votes counted? Votes will be counted by the Corporate secretary who will separately count “for” and (with respect to proposals other than the election of directors) “against” votes, abstentions and “broker non-votes”. Abstentions and broker non-votes will be counted towards the presence or absence of a quorum but will not be counted towards the affirmative vote total for any proposal. How many votes are needed to approve each proposal? The number of votes needed to approve each proposal is as follows: Proposal No. 1: The election of the directors contemplated by Proposal No. 1 will be decided by a plurality of votes cast. Accordingly, the five directors receiving the highest number of votes will be elected and abstentions and broker non-votes will have no effect on the outcome of the vote. 2 Proposal No.2: The ratification of the selection of Rose, Snyder and Jacobs contemplated by Proposal No.2 must receive a “for” vote from the holders of a majority of the shares of our common stock present and entitled to vote either in person or by proxy at the annual meeting. Abstentions will have the same effect as “against” votes, and broker non-votes will have no effect. Proposal No. 3: The approval of the Certificate of Amendment to the Company’s Amended and Restated Bylaws contemplated by Proposal No. 3, to increase the minimum and maximum number of directors from the current minimum of three (3) and maximum of five (5), to a new minimum of five (5) and maximum of nine (9),must receive a “for” vote from the holders of at least a majority of shares of our common stock outstanding on the record date of December 15, 2010. How many votes do I have? Each shareholder of record as of December 15, 2010, is entitled to cast one vote for each share of our common stock held on each matter to come before the Meeting, except that shareholders may have cumulative voting rights with respect to the election of directors. Cumulative voting allows a shareholder to cast a number of votes equal to the number of directors to be elected, which is five (5), multiplied by the number of votes held in the shareholder's name on December 15, 2010. This total number of votes may be cast for one nominee or may be distributed among as many nominees as the shareholder desires. Under California law, no shareholder can cumulate votes unless, prior to voting at the Meeting, such shareholder has given notice of his or her intention to cumulate his or her votes at the Meeting. If any shareholder properly gives such notice, then all shareholders may cumulate their votes for candidates in nomination. Our Board does not, at this time, intend to give such notice or to cumulate the votes it may hold pursuant to the proxies solicited herein unless the required notice by a shareholder is given, in which event votes represented by proxies delivered pursuant to this Proxy Statement may be cumulated at the discretion of the proxy holders, in accordance with the recommendation of our Board. What is the quorum requirement? A quorum of Shareholders is necessary to hold a valid meeting. A quorum will be present if at least a majority of the outstanding shares are present either in person or by proxy at the Meeting. On the record date, there were 15,555,979 shares outstanding and entitled to vote. Accordingly, 7,777,990 shares must be present either in person or by proxy at the Meeting in order to establish a proper quorum to enable us to conduct a vote on each of the proposals at the Meeting. Your shares will be counted towards the quorum only if you submit a valid proxy or vote in person at the Meeting. Abstentions and broker non-votes will be counted towards the quorum requirement. If there is no quorum, a majority of the votes present either in person or by proxy at the Meeting may adjourn the meeting to another date. What does it mean if I receive more than one proxy card? If you receive more than one proxy card, then your shares are registered in more than one name or are registered in different accounts. Please complete, sign and return each proxy card to ensure that all of your shares are voted at the Meeting. What if I return a proxy card but do not make specific choices? If you return a signed and dated proxy card without marking any voting selections, all of your shares will be voted “for” the election of the nominees for director and “for” the other proposals described in this Proxy Statement. If any other matter is properly presented at the meeting, your proxy (one of the individuals named on your proxy card) will vote your shares using his best judgment. Can I change my vote after submitting my proxy? You can change your vote with respect to any proposal by revoking your proxy at any time prior to the commencement of voting with respect to that proposal at the Meeting. You may revoke your proxy in one of three ways: 3 · You may submit another properly completed proxy card with a later date. Please note that we request that all Shareholders voting by proxy return their completed proxy cards to us by no later than February 8, 2010 which is 10 days prior to the Meeting. · You may send a written notice that you are revoking your proxy to our Secretary (Attn: Renee Bouche, Simulations Plus, Inc. 42505 10th Street West, Lancaster, CA 93534). To properly revoke your proxy via written notice, this notice must be received by us no later than the close of business on Tuesday, February 8, 2010. · You may attend the Meeting and vote in person. Bear in mind that simply attending the Meeting will not, by itself, revoke your proxy. In addition, please recall that if you are a beneficial owner of shares held in “street name” and wish to vote in person at the Meeting, you must obtain a valid proxy from the organization holding your account and present it to the inspector of elections at the Meeting. Following the commencement of voting with respect to each proposal, you may not revoke your proxy or otherwise change your vote with respect to each such proposal. How can I find out the results of the voting at the Meeting? Preliminary voting results are expected to be announced at the Meeting. Final voting results will be disclosed in a Current Report on Form 8-K, which we will file with the U.S. Securities and Exchange Commission (the “SEC”) within four (4) business days after the Meeting. Who is paying for this proxy solicitation? We will pay for the entire cost of soliciting proxies. In addition to these mailed proxy materials, our directors and employees may also solicit proxies in person, by telephone or by other means of communication. Directors and employees will not be paid any additional compensation for soliciting proxies. We may also reimburse brokerage firms, banks and other agents for the cost of forwarding proxy materials to beneficial owners. When are shareholder proposals due for next year’s Meeting? Proposals of shareholders of the Company that are intended to be presented by such shareholders at the Company's next Meeting of Shareholders for the fiscal year ending August 31, 2011, must be received by the Company no later than January 17, 2011, in order to be considered for inclusion in the proxy statement and form of proxy relating to that meeting. PROPOSAL 1: ELECTION OF DIRECTORS Nomination of Directors The Governance and Nominating Committee is charged with making recommendations to the Board regarding qualified candidates to serve as directors. The committee’s goal is to assemble a Board with the skills and characteristics that, taken as a whole, will assure a strong Board with experience and expertise in all aspects of corporate governance. Accordingly, the Governance and Nominating Committee believes that candidates for director should have certain minimum qualifications, including personal integrity, strength of character, an inquiring and independent mind, practical wisdom and mature judgment. In evaluating director nominees, the Governance and Nominating Committee considers the following factors: The appropriate size of the Board, Our needs with respect to the particular talents and experience of its directors, and The knowledge, skills and experience of nominees, including experience in technology, business, finance, administration or public service. 4 Other than the foregoing, there are no stated minimum criteria for director nominees, although the Governance and Nominating Committee may also consider such other factors as it deems to be in our best interests and those of our Shareholders. The Governance and Nominating Committee does, however, believe it appropriate for at least one members of the Board to meet the criteria for an “audit committee financial expert” as defined by SEC rules, and for a majority of the members of the Board to meet the definition of an “independent director” under NASDAQ listing standards. The Governance and Nominating Committee also believes it is appropriate for our Chief Executive Officer and our Corporate Secretary to participate as members of the Board. The Governance and Nominating Committee identifies nominees by first evaluating the current members of the Board willing to continue in service. Current members of the Board with skills and experience that are relevant to our business and who are willing to continue in service are considered for renomination, but the committee at all times seeks to balance the value of continuity of service by existing members of the Board with that of obtaining a new perspective. If any member of the Board does not wish to continue in service, the Governance and Nominating Committee’s policy is to not renominate that member for reelection.The Governance and Nominating Committee identifies the desired skills and experience of a new nominee for the criteria above, and then uses its network of contacts to compile a list of candidates. We do not have a formal policy concerning Shareholder recommendations of director candidates to the Governance and Nominating Committee. The absence of such a policy does not mean, however, that such recommendations will not be considered. To date, we have not received any recommendations from Shareholders requesting the Governance and Nominating Committee to consider a candidate for inclusion among the committee’s slate of nominees in our proxy statement. Shareholders wishing to make such a recommendation of a director candidate may do so by sending a written notice to the Governance and Nominating Committee, Attn: Chairman, Simulations Plus, Inc., 42505 10th Street West, Lancaster, CA 93534, naming the proposed candidate and providing detailed biographical and contact information for such proposed candidate. Information Concerning Directors NAME AGE POSITION WITH THE COMPANY ELECTED DIRECTOR SINCE Walter S. Woltosz 65 Chairman of the Board, Chief ExecutiveOfficer and President of the Company Virginia E. Woltosz 59 Secretary and Director of the Company Dr. David Z. D'Argenio 61 Director Dr. Richard R. Weiss 77 Director Wayne Rosenberger 70 Director WALTER S. WOLTOSZ is a co-founder of the Company and has served as its Chief Executive Officer and President and as Chairman of the Board of Directors since its incorporation in July 1996. Mr. Woltosz is also a co-founder of our Words+ subsidiary and served as its Chief Executive Officer and President from its incorporation in 1981 until the appointment of Jeffrey Dahlen as President of Words+ in 2004.Walter S. Woltosz is the husband of Virginia E. Woltosz. VIRGINIA E. WOLTOSZ is a co-founder of the Company and has served as its Senior Vice President and Secretary since its incorporation in July 1996 until January 31, 2003. Mrs. Woltosz is also a co-founder of Words+ and served as its Vice President, Secretary and Treasurer from its incorporation in 1981 until January 31, 2003. Mrs. Woltosz retired from the position of Senior Vice President as of January 31, 2003, but remains as Secretary and Treasurer of Simulations Plus.Virginia E. Woltosz is the wife of Walter S. Woltosz. 5 DR. DAVID Z. D'ARGENIO has served as a Director of the Company since June 1997.He is currently Professor of Biomedical Engineering at the University of Southern California ("USC"), and has been on the faculty at USC since 1979. He has also served since 1985 as the Co-Director of the Biomedical Simulations Resource Project at USC, a project funded by the National Institutes of Health since 1985. DR. RICHARD R. WEISS has served as a Director of the Company since June 1997.From October 1994 to the present, Dr. Weiss has acted as a consultant to a number of aerospace companies through his own consulting entity, Richard R. Weiss Consulting Services. From June 1993 through July 1994, Dr. Weiss was employed by the U.S. Department of Defense as its Deputy Director, Space Launch & Technology. H. WAYNE ROSENBERGER has served as a Director of the Company since November 2007. Mr. Rosenberger has been a career banker, holding various senior and executive positions in banking since 1963. From August 1997 to present, Mr. Rosenberger has been Senior Regional Vice President of American Security Bank.Prior to becoming an independent Director of the Company, Mr. Rosenberger acted as a member of the audit committee for the Antelope Valley Hospital. Vote Required; Board Recommendation The Board recommends that you vote all of your shares “for” the election to the Board of the nominees described in this Proposal No. 1. PROPOSAL No. 2:RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Background The Audit Committee of the Board has selected Rose, Snyder, Jacobs (“RSJ”) as our independent registered public accounting firm for the fiscal year ending August 31, 2011, and has further directed us to submit the selection of RSJ as our independent registered public accounting firm for ratification by the Shareholders at the Meeting. Neither our governing documents nor any applicable laws require Shareholder ratification of the selection of RSJ as our independent registered public accounting firm. However, the Audit Committee is submitting the selection of RSJ to the Shareholders for ratification as a matter of good corporate practice. If the Shareholders fail to ratify the selection, the Audit Committee will reconsider whether or not to retain RSJ. Even if the selection is ratified however, the Audit Committee, in its discretion, may direct the appointment of a different independent registered public accounting firm at any time during the year if it determines that such a change would be in our best interests and those of our Shareholders. Independent Registered Public Accounting Firm Fee Information In connection with the audit of our financial statements for the year ended August 31, 2010, we entered into an engagement agreement with RSJ which set forth the terms by which RSJ has performed audit services for us. That agreement is subject to alternative dispute resolution procedures and an exclusion of punitive damages. The following table sets forth the aggregate fees billed by RSJ for the services indicated for each of the last two fiscal years: Fiscal Year Ended August 31, 2010 Fiscal Year Ended August 31, 2009 Audit Fees (1) $ $ Audit-Related Fees - - Tax Fees - - All Other Fees - - Total Fees $ $ (1) Includes fees for (i)the audit of our annual financial statements for the fiscal years ended August 31, 2010 and 2009 included in our annual reports on Form10-K, (ii)the review of our interim period financial statements for fiscal years 2010 and 2009 included in our quarterly reports on Form10-Q, and (iii)related services that are normally provided in connection with regulatory filings or engagements. 6 Audit Committee Policy Regarding Preapproval of Audit and Permissible Nonaudit Services of Our Independent Registered Public Accounting Firm The Audit Committee has adopted policies and procedures for the preapproval of all audit and nonaudit services to be rendered by our independent registered public accounting firm. Under the policies and procedures, the Audit Committee generally preapproves specified services in defined categories up to specified amounts. Preapproval may also be given as part of the Audit Committee’s approval of the scope of the engagement of the independent registered public accounting firm or on a case-by-case basis for specific tasks before engagement. The Audit Committee has delegated the preapproval of services to the chairman of the committee who is required to report each preapproval to the full Audit Committee no later than its next meeting.The 100 percent of Audit Fees and Audit-Related Fees were approved by Audit Committee. Vote Required; Board Recommendation To be approved, this Proposal No.2 must receive a “for” vote from the holders of a majority of the shares of common stock present and entitled to vote either in person or by proxy at the Meeting. Abstentions will have the same effect as votes “against” Proposal No.2; broker non-votes will have no effect. The Board recommends a vote “for” this Proposal No.2 to ratify the selection by the Audit Committee of RSJ as our independent registered public accounting firm for the fiscal year ending August 31, 2011. PROPOSAL No. 3:AMENDMENT OF BYLAWS TO INCREASE AUTHORIZED NUMBER OF DIRECTORS The Board has determined that it is in the best interests of the Company and its shareholders to increase the minimum and maximum number of directors from the current minimum of three (3) and maximum of five (5) directors, to a new minimum of five (5) and maximum of nine (9) directors, pursuant to a Certificate of Amendment. The Board has recommended expanding the Board to allow the Company to broaden the Board’s perspective in the pharmaceutical and financial communities by increasing the number of outside directors. The current Board consists of two founders and three outside directors, one with strong financial experience, one with strong pharmaceutical industry experience, and one with strong research and development management experience. Because the primary focus of the Company’s business has evolved over 14 years into the pharmaceutical area, and because the Company has been actively seeking acquisitions to expand its business particularly in this area, the Board believes that one or more additional members with strong pharmaceutical and/or financial expertise will enhance the Board’s ability to oversee and advise management as the Company moves forward. Although the Board has no immediate plans to expand the Board beyond one or two additional members, expanding the authorized size of the Board to a minimum of five and maximum of nine members provides room for future growth. At this time, the Board of Directors has conducted a preliminary telephone interview with one potential new director, Mr. Marc Abrams, CPA, Partner in Singer, Lewak, Greenbaum and Goldstein LLP, the Company’s original auditing firm in 1996. No decision has been made regarding Mr. Abrams, and no other potential Board candidates have yet been identified. Accordingly, the Board has approved and recommends that the shareholders approve the Certificate of Amendment, a copy of which is attached hereto as Appendix A. The affirmative vote of holders of a majority of the shares of our common stock outstanding on the record date of December 15, 2010, is required to approve the Certificate of Amendment. Vote Required; Board Recommendation The Board recommends that you vote all of your shares “for” the Amendment of Bylaws described in this Proposal No. 3. 7 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Security Ownership The following table sets forth information as of November 26, 2010, regarding the beneficial ownership of our common stock by (a)each person known to our Board to own beneficially 5% or more of our common stock, (b)each director of the Company, (c)the Named Executive Officers (as defined below in the Summary Compensation Table), and (d)all of our directors and executive officers as a group. Information with respect to beneficial ownership is based solely on a review of our capital stock transfer records and on publicly available filings made with SEC by or on behalf of the Shareholders listed below. The percent of class is calculated assuming 15,501,979 shares of our common stock (net of treasury shares) were outstanding as of November 26, 2010. Beneficial ownership is determined in accordance with the rulesof the SEC which generally attribute beneficial ownership of securities to persons who possess sole or shared voting or investment power with respect to those securities and for such persons includes shares of our common stock issuable to such persons pursuant to the exercise of stock options, warrants or other securities that are exercisable or convertible into shares of our common stock within 60days of November 26, 2010. Unless otherwise indicated, the persons or entities identified in this table have sole voting and investment power with respect to all shares shown as beneficially owned by them. Beneficial owner (1), (2) Amount and Nature ofBeneficial Ownership Percent of Class Walter S. and Virginia E. Woltosz (3) 42.34% Momoko Beran (4) 3.36% Jeffrey A. Dahlen (5) 1.64% Dr. David Z. D'Argenio (6) * Dr. Richard R. Weiss (7) * H. Wayne Rosenberger (8) * All directors and officers as a group *Less than 1% (1)Such persons have sole voting and investment power with respect to all shares of Common Stock shown as being beneficially owned by them, subject to community property laws, where applicable, and the information contained in the footnotes to this table. (2)The address of each director and executive officer named is c/o the Company, 42505 Tenth Street West, Lancaster, California 93534-7059. (3)Own an aggregate of 6,696,900 shares plus 60,000 shares of common stock underlying an option exercisable within the 60 days of November 26, 2010. (4)Owns 254,752 shares of common stock acquired from the exercise of options granted under the 1996 and 2007 Stock Option plans, plus 281,600 shares of common stock underlying an option exercisable within the 60 days of the date of November 26, 2010. (5)Owns 195,000 shares of common stock, plus 67,200 shares of common stock underlying an option exercisable within the 60 days of November 26, 2010. (6)Owns 21,412 shares of common stock, plus 21,600 shares of common stock underlying an option exercisable within the 60 days of November 26, 2010. (7)Owns 12,412 shares of common stock, plus 21,600 shares of common stock underlying an option exercisable within the 60 days of November 26, 2010. (8)Owns 3,100 shares of common stock underlying an option exercisable within the 60 days of November 26, 2010. 8 Section16(a)Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), requires the Company's directors and executive officers and beneficial holders of more than 10% of the Company's Common Stock to file with the Commission initial reports of ownership and reports of changes in ownership of the Company's equity securities. To our knowledge, based solely on a review of the copies of such reports furnished to us and written representations that no other reports were required during the fiscal year ended August31, 2010, all Section16(a)filing requirements applicable to our officers, directors and 10% beneficial owners were complied with, with the exception of two Form4s which were filed late by each of Dr. D’Argenio, Dr. Weiss, and Virginia Woltosz covering 3 transactions, 3 transactions and 2 transactions, respectively. BOARD MATTERS AND CORPORATE GOVERNANCE Information Regarding the Board and Its Committees The Board met four times during the fiscal year ended August 31, 2010. Each member of the Board attended 75% or more of the aggregate number of meetings of the Board and of the committees of the Board on which he or she served that was held during the period for which he or she was a director or committee member, respectively. The Board has two committees: its Audit Committee (“Audit Committee) and its Governance and Nominating Committee (“Nominating Committee). The following table provides meeting information for fiscal year 2010 and current membership for each of the committees of the Board: Name Audit Committee Compensation Committee Nominating Committee Dr. David D’Argenio X X * X * Dr. Richard Weiss X X X H. Wayne Rosenberger X ** X X * Committee Chairperson ** Audit Committee Financial Expert and Committee Chairperson Below is a description of each committee of the Board. The Board has determined that each member of each committee, and each member of the Board, except for Walter S. Woltosz and Virginia E. Woltosz, is “independent” within the meaning of the applicable listing standards of the NASDAQ Stock Market (“NASDAQ”), as well as applicable SEC rulesand regulations and that each member is free of any relationship that would interfere with his individual exercise of independent judgment with regard to the Company. Audit Committee The Company’s Audit Committee has been established in accordance with Section 3 (a)(58)(4) of the Exchange Act and bears direct responsibility for the appointment and termination, compensation and oversight of the work of our independent registered public accounting firm, who reports directly to the Audit Committee. The committee also reviews and discusses with our management and independent registered public accounting firm the financial statements and disclosures in our quarterly financial press releases and SEC filings. Committee members periodically meet separately with our management and independent registered public accounting firm to discuss issues and concerns, and the committee has established procedures for the receipt, retention and treatment of complaints received by us regarding accounting, internal accounting controls or audit matters, in a confidential manner. The members of the Audit Committee are Mr. H. Wayne Rosenberger, Dr. David D’Argenio, and Dr. Richard Weiss. Mr.Rosenberger serves as chairman of the Audit Committee and the Board has determined that he qualifies as an “audit committee financial expert” in accordance with applicable SEC rules and as “independent” under the applicable NASDAQ listing standards.The Audit Committee met 4time during the fiscal year ended August 31, 2010. 9 Compensation Committee The Compensation Committee administers our exceptive compensation program and is responsible for establishing, implementing and monitoring adherence to our philosophy with respect to executive compensation. The Compensation Committee did not meet during the fiscal year ended August 31, 2010. Nominating Committee The Nominating Committee makes recommendations to the Board regarding candidates for election to the Board, as well as the composition and size of the Board and its committees and qualifications for membership. In connection with performing their duties, the members of the Nominating Committee are fully empowered to engage one or more search firms to identify potential director candidates. The committee is also charged with establishing the appointment of new directors, committee structure and membership, director compensation and chief executive officer succession planning. The members of the Nominating Committee are Dr. Richard Weiss, Dr. David D’Argenio, and Mr. H. Wayne Rosenberger.Dr. David D’Argenio serves as chairman of the Nominating Committee. The Nominating Committee met once during the fiscal year ended August 31, 2010. Director Compensation The Directors’ stipends are currently $5,000 and 4,000 shares of stock options per person per year for their services.In addition to their stipends, the Company pays $1000 per person per meeting.Mileage expense to attend those meetings is reimbursed at the Internal Revenue Service defined rate for business use, except for the Directors who are local residents. Name of Directors Fiscal Year Fees earned or paid in cash Option Awards All other compensation Total($) (a) (b) (c) Dr. David Z. D’Argenio Dr. Richard R. Weiss 0 0 Harold W. Rosenberger 0 0 (a) The Directors’ stipends are $5,000 per year for fiscal years 2010 and 2009, and $1,000 per meeting. (b) Amount represents the stock-based compensation expense recorded by us in fiscal 2010 and 2009 measured using the Black-Scholes option pricing model at the grant date based on the fair value of the option awards. (c) Mileage expense to attend meeting is reimbursed at the rate set by Internal Revenue Service for business use, except for the Directors who are local residents. 10 Certain Relationships and Related Transactions Transactions with Related Persons. We have not entered into any transactions with related persons since the beginning of fiscal year 2010 and we are not currently considering any proposed transactions with related persons. EXECUTIVE COMPENSATION AND OTHER INFORMATION Compensation Discussion and Analysis The purpose of the Company's compensation program is to attract and retain talented and dedicated professionals to manage and execute the Company's strategic plans and tactical operations. Although the Company's Named Executive Officer salaries have been and remain significantly lower than those of similar public companies, management and the board of directors believe that the award of options has fairly rewarded loyal, long-term employees who have contributed to the Company's growth and financial success. The goal of our Named Executive Officer compensation program is the same as our goal for operating the Company - to create long-term value for our shareholders.Toward this goal, we have designed and implemented our compensation programs for our named executives to reward them for sustained financial and operating performance and leadership excellence, to align their interests with those of our shareholders and to encourage them to remain with the Company for long and productive careers. Most of our compensation elements simultaneously fulfill one or more of our performance, alignment and retention objectives. These elements consist of salary and annual bonus, equity incentive compensation, and 401(k) matching retirement benefits. In deciding on the type and amount of compensation for each executive, we focus on both current pay and the opportunity for future compensation. We combine the compensation elements for each executive in a manner we believe optimizes the executive's contribution to the Company. Determining Compensation We rely on our judgment in making compensation decisions, after reviewing the performance of the Company and carefully evaluating an executive's performance during the year against established goals, leadership qualities, operational performance, business responsibilities, and career with the Company, current compensation arrangements and long-term potential to enhance shareholder value. The CEO's compensation is determined by the Compensation Committee under Employment and Other Compensation Agreements. The salaries of all other officers are determined by the CEO and the Compensation Committee together. Option grants are recommended by the CEO and CFO and approved by the board of directors. The CEO's bonus had been determined from the original employment agreement at the time of our initial public offering in 1997 and carried forward in subsequent employment agreements through the end of fiscal year 2007. Beginning on September 1, 2007 (fiscal year 2008) the CEO's employment contract was renewed for a period of two years without an annual bonus, at his request and with the agreement of the Compensation Committee.Effective September 1, 2009, the CEO’s employment contract was renewed for another two years by the Compensation Committee with an annual bonus of up to 10% of his annual salary, and is included in the Company’s 10K as an exhibit. Bonuses for all other employees are determined through a calculation of two factors, one for longevity and one for performance, with the greater emphasis on performance. Supervisors provide an evaluation of each employee in five areas: attendance, attitude, productivity, skill level with respect to the position they occupy, and contribution to the Company's profitability. A scoring system is used and bonuses are awarded based on this system and the total budget for bonuses as determined by the CEO and CFO with the approval of the board of directors. The Company provides 401(k) matching up to 4% of employees' salaries or wages up to the IRS maximum allowable, regardless of their position within the Company. 11 The Company provides cell phones to the Named Executive Officers and other employees for business communication purposes.However, the Company allows the personal use of cell phone usage as long as it does not exceed the Company’s allowable minutes and text messages.In the event the personal usage exceeds over the allowable, the employees are financially responsible for the excess.There are no other perquisites or other benefits of any kind for any officer or any other employee or director of the Company. Employment and Other Compensation Agreements The Compensation Committee renewed its employment agreement with Walter Woltosz commencing September 1, 2009 for two years. The agreement provided for; 1) a base salary of $275,000 per year, 2) options to purchase 50 shares of Common Stock for each $1,000 of net income before taxes at the end of each fiscal year (up to a maximum of 120,000 options over the term – to be adjusted for stock split or reverse split) over the term of agreement, and 3) Bonus not to exceed 10% of salary, or $27,500 per year.The specific amount of the bonus will be determined by the Compensation Committee.Mr. Woltosz was entitled to such health insurance and other benefits that are not inconsistent with that which we customarily provide to our other management employees and to reimbursement of customary, ordinary and necessary business expenses incurred in connection with the rendering of services to the Company. The agreement also provides that we may terminate the agreement without cause upon 30 days written notice, and that our only obligation to Mr. Woltosz would be for a payment equal to the greater of (i) 12 months of salary or (ii) the remainder of the term of the employment agreement from the date of notice of termination. Further, the agreement provides that we may terminate the agreement for cause (as defined) and that our only obligation to Mr. Woltosz would be limited to the payment of Mr. Woltosz' salary and benefits through and until the effective date of any such termination. As part of the agreement with the original underwriter and as partial compensation for the sale of Words+ to Simulations Plus in 1996, commencing with our fiscal year ending 1997 and for each fiscal year thereafter, Virginia Woltosz is entitled to receive bonuses not to exceed $60,000, equal to 5% of our net annual income before taxes.We accrued a bonus in the total amount of $60,000 for Virginia Woltosz.This bonus is due and payable within 10 days after the filing of the annual report, however, it was paid on December 15, 2010. Compensation Committee Report The Compensation Committee has reviewed and discussed with management the Compensation Discussion and Analysis provided above based on such renew, has recommended to the Board that the Compensation Discussion and Analysis be included in this Proxy Statement. Compensation Committee David D’Argenio (Chair) Richard Weiss Harold Rosenberger Compensation Committee Interlocks and Insider Participation During fiscal year 2010, the Compensation Committee consisted of David D’Argenio, Richard Weiss, and H. Wayne Rosenberger.All members of the Compensation Committee were independent directors, and no member has ever served as an officer or employee of the Company or any of its subsidiaries or has any relationships with the Company or any of its subsidiaries requiring disclosure under Item 404 of Regulation S-K.The compensation Committee members have no interlocking relationships requiring disclosure under Item 407(e) (4) (iii) of Regulation S-K. 12 Executive Officers who are not also Directors NAME AGE POSITION WITH THE COMPANY OFFICER SINCE Momoko A. Beran 58 Chief Financial Officer of the Company and Words+, Inc. Jeffrey A. Dahlen 49 President of Words+, Inc. MOMOKO A. BERAN joined Words+ in June 1993 as Director of Accounting and was named the Company's Chief Financial Officer in July 1996. Prior to joining Words+, Ms. Beran had been Financial Controller for AB Component Systems Inc., which had its headquarters in the U.K. Since February 1, 2003, Ms. Beran has also been the Company's Director of Human Resources and Director of Facilities and Equipment. JEFFREY A. DAHLEN rejoined the Company in April 2003 as Vice President of Research and Development for Words+ after five years with iAT, a software consulting firm he founded based in Pasadena, California. Mr. Dahlen was promoted to President of Words+, Inc. in April 2004. He is a graduate of Stanford University in Electrical Engineering and has 20 years' experience in both software and hardware design, which includes development of extremely high speed processing hardware with the Jet Propulsion Laboratory at the California Institute of Technology, and over 10 years of software and hardware design and development at Words+, initially joining the company in 1986. Summary Table of Named Executive Compensation The following table sets forth certain information concerning compensation paid or accrued for the fiscal years ended August 31, 2010 and 2009 by the Company to or for the benefit of the Company's CEO/President, Chief Financial Officer, Vice President, Sales and Marketing, and President of our Words+, Inc. -subsidiary (the "named executive officers"). No other executive officers of the Company received total annual compensation for the fiscal year ended August 31, 2010 or 2009 that exceeded $100,000. Name and Principal Position Fiscal Year Salary Bonus ($) Option Awards All other compensation Total($) (a) (b) (c) Walter S. Woltosz 0 188,310* 0 463,310* Chief Executive Officer 0 0 0 Momoko A. Beran 0 Chief Financial Officer Ronald F. Creeley (1) 0 0 Vice President, Salesand Marketing 2009 Jeffrey A. Dahlen (2) 0 President, Words+, Inc., subsidiary * Per his employment agreement, Mr. Woltosz received 202,666 options to purchase stock.However, this issuance of grants conflicts with the 2007 Option Plan, thus he agreed to return 102,666 options in order to comply with the 2007 Stock Option Plan.This amount reflects the original issued value in full, and not the net result after the cancellation of 102,666 options, which was after the end of this reporting period. (1)Mr. Ronald Creeley left the Company on December 25, 2009. (2)Mr. Jeffrey Dahlen committed to 80% of full-time base, and compensation is prorated based on his commitment. (a)Amount represents bonus earned during the applicable year. (b)Amount represents the stock-based compensation expense recorded by us in fiscal 2010 measured using the Black-Scholes option pricing model at the grant date based on the fair value of the option award. (c)Amount represents Company matching for 401(k) Plan. 13 Grants of Plan-Based Awards The following table discloses information about option grants to the Named Executive Officers during the fiscal year ended August 31, 2010. Name
